DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 27-30 recite are objected to because of the following informalities:  The claims all recite “a gear train,” however, it appears under claim 11, that the assembly is for holding an epicyclic gear train.  Further claim 27 appears to recite all the elements of such an epicyclic gear train.  For improved clarify of the claims, the office would prefer the epicyclic be used universally, or dropped.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites, “first annular interlocking means” “are configured to” “allow a first circumferential clearance between the first annular part and the annular housing.” In this instance it uses the term “means” as a generic placeholder under prong (A), and functional language “interlocking” to meet prong (B).  There is insufficient structure in “ configured to allow a first circumferential clearance” to meet the function of interlocking, thus meeting prong (C).  
Claim 1 further recites, “second annular interlocking means” “are configured to” “allow a second circumferential clearance between the first annular part and the annular housing.” In this instance it uses the term “means” as a generic placeholder under prong (A), and functional language “interlocking” to meet prong (B).  There is insufficient structure in “ configured to allow a second circumferential clearance” to meet the function of interlocking, thus meeting prong (C).  
Thus the Examiner notes in this instance the first and second annular interlocking means are to be structurally interpreted in light of the specification and in particular the four points below.  Firstly, turning to said Specification, the examiner directs to ¶7-10, and Figures 4A-10, noting the structure in all the Figures shows the two interlocking means of the assembly  should be joined as one integral piece either the two parts joined directly in a monolithic solid as all of the first and second parts are shown and discussed in the specification, or otherwise integral (as when the invention attached a third interlocking means via bolting.)  This is necessary for the same structure to be providing the torque support at the lower (first interlocking threshold) and higher (second interlocking threshold) as discussed in the above paragraphs.  Second, the torque for engaging the first interlocking means must be lower than the torque for engaging the second, through the relative size of the circumferential spacing between the first and second interlocking means and the housing respectively, to further be enhanced “preferably” with axial or circumferential rigidity, though such rigidity is not required given the relative circumferential spacing being smaller for the first as is required. Thirdly, the interlocking means between the parts, (and assembly) and the annular housing cannot include fasteners such as bolts as ¶8 makes clear the interlocking is by interference as compared to direct bolted connections, this does not prevent such fastening being used to attach other elements to the assembly, merely between the interlocking means themselves and the housing. Fourthly, the interlocking means is, as is presented in the specification, some form of annular projection, rib, or tooth, or other such shape, [¶25-42] and a corresponding groove, indent, tooth, gap, or spacing, one formed on the annular housing, and the other on respective first or second interlocking means, such that there is a circumferential relative spacing in the interference fit, though the first means can have such a circumferential spacing can be equal to zero, the second cannot, thus there must be some circumferential alternating/interference fit to meet the interlocking means language between both the respective interlocking means and the annular housing. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites, “a second plurality of series of axial ribs, each of the series being circumferentially spaced and formed…”  This claim depends from claim 20 which recites, “a first plurality of series of axial ribs, each of the series being circumferentially spaced and formed”, as both “series” are formed on the first annular part or annular housing, in both claims it becomes unclear as to the intent of claim 23.  The Examiner presumes the series referenced in claim 23, is “the second plurality of series of axial ribs” however as the language is identical in calling the series as that used in claim 20, the office requires Applicant to more clearly differentiate the series in claims 20 and 23. (Noting if change is made to the series of claim 20, such a change should also be applied to claims 21-22 which refer back, presumably, to the first plurality of series.)
Claim 27 recites, “The assembly according to claim 11, further comprising a gear train comprising”, the office refers back to claim 11, noting claim 11 refers to “An assembly for holding an epicyclic gear train in a turbomachine”, as such the scope of the assembly of claim 11, does not include a gear train or turbomachine, as the assembly is merely a structure which could hold such.  A similar issue of scope arose in claim 30, but here Applicant correctly amended the scope of the claim to “A gas turbomachine for aircraft comprising the assembly according to claim 29.”  The office notes claim 27 should similarly be amended to “A (structure language preferred by applicant that encompasses both the assembly for holding the gear train and the gear train) comprising the assembly according to claim 11 and an epicyclic gear train, the epicyclic gear train comprising”.  As an aside the Examiner refers to the claim objections section above, noting the suggested example for correction provided by the Examiner also takes into account the claim objection to claim 27 above with regards to epicyclical gear train vs gear train.  
As claims 28-30 depend from claim 27, they carry the above issue forth, and any change should be reflected in their preamble, to be “The (structural language selected by applicant) according to claim 27,” etc.  The office does note assembly is perfectly acceptable language for meeting claim 27, but it must be clear this is a separate assembly that encompasses both the assembly of claim 11, and the gear train, and not the assembly of claim 11, whose scope does not include a gear train, and thus language other than assembly or a different assembly qualifier, such as “A turbomachine assembly” or “A gear system assembly” or other alternatives, which could contain both the gear train and an assembly configured for holding a gear train” within its scope. 

Allowable Subject Matter
Claims 11-22, and 24-26 stand allowed.
Claims 24, and 27-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11, the independent claim, requires, An assembly for holding an epicyclic gear train in a turbomachine, comprising an annular housing, in which are engaged a first annular part and a second annular part which are locked against rotation in the annular housing by first annular interlocking means and second annular interlocking means, respectively, wherein:
The first annular interlocking means are configured to allow a first circumferential clearance between the first annular part and the annular housing,
The second annular interlocking means are configured to allow a second circumferential clearance between the second annular part and the annular housing; and
The first circumferential clearance is strictly less than the second circumferential clearance. 
The Examiner refers to US 10,267,176 to Otto et al., (O1) as the closest prior art to that of Applicant. The structure of Otto discloses an assembly for holding a gear train (Title) in which a first part (72) and a second part (70) engage a housing (64), all the parts being annular.  The second part includes interlocking means the spline of the second part (70) and the spline of the annular housing (68). [Page 3, ¶48-52.]  The first part (72) also engages with an interference fit/snap fit with the housing. [Page 3, ¶43-46.]  The relative torque transfer differs between these two parts and the third part (74) thanks to varied thickness in the assembly flanges (88, 90) as seen in Figure 3 and discussed in Page 3, ¶44-50.]  The office notes while there is a smaller clearance between the first part and the housing, under the claim interpretation of interlocking means, this clearance which is 0, under a snap fit, and axial, cannot meet the first interlocking means as required in the specification.  Thus though the art includes relative torque connections they do not meet the claim as presented.  
The office refers to US 7,736,083 to Lescure, which disclose a connection between two relative annular elements, wherein both the two respective elements have circumferential fit and spacing, and a relative difference in torque transfer between them. [Figures 3 and 4,   Col. 3, ll. 5-42.] While this provides a possible teaching for difference in torque and of using two relative interference fits that might be suitable for Otto, there is no guidance in differing the circumferential spacing between the respective splines, and one of ordinary skill would not be guided by either prior art to follow the method of the instant application to achieve the relative torque transfer between the two parts of the assembly housing.  
WO 2013/0130373 to Otto discloses similar structure as the O1 reference above.  US 20143/0195604 to Otto discloses a ring with two interlocking parts (128) and (124); however, only one such part is for engaging a housing as the other is inward for engaging a gear train, [Figure 3.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,338,578 to Adde et al. (A1) discloses a connector with two interlocking both circumferentially spaced, first interlocking means (25) and second interlocking means (26).  While there is a different spacing, the second interlocking means is meant to be an axial hold not a circumferential, as shown in Figure 4.  The Examiner does note there is a circumferential extent in some embodiments such as Figure 5, includes circumferential gaps around (48) but the interlocking/interference is still from an axial engagement, as the circumferential projections are for bending and twisting for disassembly, not for interlocking.  Further Adde makes no mention of relative clearances between the housing (stub shaft) and each of the first and second means. 
US 6,412,033 to Beigang disclose first and second means for interlocking as Figure 1 shows there is a break between the first portion of teeth and second by ring (3).  However, the second means has the same circumferential clearance for a portion of its length, and a different for a portion as the radial diameter shifts as seen in Figures 3-5, which would hinder its ability to be modified into art for gear train retention such as O1, and would prevent the first part from being strictly less clearance as required in claim 11. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745